Name: Council Regulation (EEC) No 3154/90 of 29 October 1990 on the apportionment of the quantities of cereals provided for under the 1986 Food Aid Convention from 1 July 1989
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy
 Date Published: nan

 31 . 10 . 90 No L 302/57Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3154/90 of 29 October 1990 on the apportionment of the quantities of cereals provided for under the 1986 Food Aid Convention from 1 July 1989 during which the said Convention remains in force in its current version : (a) Community operations : 927 700 tonnes ; (b) national operations : 742 300 tonnes. Article 2 The quantity provided for in Article 1 (b) for national actions shall be apportioned as follows among the Member States : (tonnes) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food aid policy and food aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular the first and second indents of Article 4 ( 1 ) and Article 4 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Whereas the 1986 Food Aid Convention has been extended until 30 June 1991 ; whereas further extensions could be decided upon within the framework of the said Convention, Whereas Regulation (EEC) No 412/87 (4) provides for the apportionment of the quantities of cereals provided for under the Food Aid Convention for the period 1 July 1986 to 30 June 1989 ; whereas the apportionment should therefore be fixed from 1 July 1989, Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom 41 500 15 600 193 500 10 000 20 000 200 000 4 000 95 400 1 400 50 200 110 700 The same apportionment shall apply should the Convention be extended. HAS ADOPTED THIS REGULATION : Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1989 . Article 1 The 1 670 000 tonnes of cereals constituting the minimum quantity to be contributed annually by the Community and its Member States under the 1986 Food Aid Convention shall be apportioned for the period This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1990. For the Council The President A. BATTAGLIA (') OJ No L 370, 30 . 12. 1986, p. 1 and corrigendum in OJ No L 42, 12. 2. 1987, p . 54 . (2) OJ No L 174, 7. 7. 1990, p. 6. (J) Opinion delivered on 12 October 1990 (not yet published in the Official Journal). (*) OJ No L 42, 12. 2. 1987, p . 11 .